Citation Nr: 0615784	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  93-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.


VACATUR

On September 9, 2002, the Board issued a decision denying 
entitlement to service connection for post-traumatic stress 
disorder.  At that same time, the Board undertook additional 
development of the claim under its authority in effect in 
2002 to develop claims independently.  As such, it appears 
that the September 9, 2002, decision was rendered in error.

In September 2003, the Board issued a remand order for 
further development as the United States Court of Appeals for 
the Federal Circuit invalidated the Board's development 
authority in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
performed the requested development and returned the case to 
the Board.

The Board may vacate its own decision upon request of an 
appellant or upon its own motion when there is shown to be a 
denial of due process.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.904.  Given the evidence of record, the Board 
acknowledges that its September 2002 decision was based on an 
incomplete record and must be vacated in order for the Board 
to rectify such error.  Specifically, treatment records 
identified by the veteran prior to the September 2002 
decision had not been requested and/or obtained by VA.  For 
this reason, the Board finds that its September 2002 decision 
is flawed and is hereby vacated.


ORDER

The September 9, 2002, decision of the Board denying service 
connection for post-traumatic stress disorder is vacated.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


